—Appeal by defendant from two judgments of the Supreme Court, Queens County (Rotker, J.), both rendered July 6, 1983, convicting him of criminal possession of a weapon in the third degree and violation of probation, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
On the record before us, we do not find the arresting officer’s testimony was either incredible as a matter of law or patently tailored to avoid constitutional objections (see People v Berrios, 28 NY2d 361; People v Parmiter, 55 AD2d 938). Accordingly, the People met their burden of coming forward with sufficient evidence to establish that the search in question was constitutional.
We also reject defendant’s claim that the predicate felony conviction was unconstitutionally obtained. The record of the prior guilty plea discloses that “defendant was represented by counsel, that he discussed his plea with the court, that he understood that he was waiving a jury trial and the meaning of the guilty plea, and that he wished to plead guilty and acknowledged the facts of his offense” (see People v Harris, 61 NY2d 9, 21). Accordingly, the record amply demonstrates that defendant entered his plea voluntarily and knowingly and that the prior conviction was constitutionally obtained.
Further, we see no reason to disturb defendant’s bargained-for sentences. Thompson, J. P., O’Connor, Boyers and Lawrence, JJ., concur.